ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Telos Corporation                              ) ASBCA No. 62600
                                                 )
  Under Contract No. FA8771-04-D-0009            )

  APPEARANCES FOR THE APPELLANT:                    Paul E. Pompeo, Esq.
                                                    Thomas A. Pettit, Esq.
                                                     Arnold & Porter Kaye Scholer LLP
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                     Air Force Deputy Chief Trial Attorney
                                                    Christopher M. Judge, Esq.
                                                     Trial Attorney

      OPINION BY ADMINISTRATIVE JUDGE STEPHANIE CATES-HARMAN

        The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $1,593,059. Appellant has agreed to waive Contract Disputes Act interest.

         Dated: March 3, 2021



                                                  STEPHANIE CATES-HARMAN
                                                  Administrative Judge
                                                  Armed Services Board
(Signatures continued)                            of Contract Appeals
 I concur                                          I concur



 RICHARD SHACKLEFORD                               J. REID PROUTY
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62600, Appeal of Telos
Corporation, rendered in conformance with the Board’s Charter.

      Dated: March 5, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2